         Case 5:19-cv-01314-DAE Document 18 Filed 05/08/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


HSBC BANK USA, NATIONAL                        §
ASSOCIATION, AS TRUSTEE FOR ACE                §
SECURITIES CORP. HOME EQUITY                   §               SA-19-CV-01314-DAE
LOAN TRUST, SERIES 2006-OP1;                   §
                                               §
                  Plaintiff,                   §
                                               §
vs.                                            §
                                               §
MINNIE J. HUGHES,                              §
                                               §
                  Defendant.                   §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge David A. Ezra:

       This Report and Recommendation concerns Plaintiff’s Motion for Attorney’s Fees [#17],

which was referred to the undersigned for a report and recommendation on April 23, 2020. The

undersigned has authority to enter this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).

For the reasons set forth below, it is recommended that Plaintiff’s motion be GRANTED.

                                         I. Analysis

       Plaintiff HSBC Bank USA, National Association, as Trustee for ACE Securities Corp.

Home Equity Loan Trust, Series 2006-OP1 (“Plaintiff”) filed this action against Defendant

Minnie J. Hughes (“Defendant”), seeking a judgment granting it the right to foreclose on

property located at 7138 Rolling Hills, San Antonio, Texas 78227. Defendant failed to file an

answer or otherwise make an appearance in this case, and Plaintiff moved for a Clerk’s Entry of

Default and then a Final Default Judgment against Defendant. The District Court adopted the

undersigned’s report and recommendation and issued a Final Default Judgment against



                                              1
          Case 5:19-cv-01314-DAE Document 18 Filed 05/08/20 Page 2 of 3




Defendant on April 3, 2020 [#15, #16]. Plaintiff now moves for an order awarding it attorney’s

fees in the amount of $5,173.50.

       Plaintiff is entitled to recover the reasonable and necessary attorney’s fees incurred in

filing and prosecuting Plaintiff’s claims to enforce an interest in real property resulting from

Defendant’s default under the loan agreement giving rise to this suit. See Tex. Civ. Prac. &

Rem. Code § 38.001(8) (providing for the recovery of attorney’s fees in suit to enforce a written

contract). Furthermore, the parties’ loan agreement expressly provides for the recovery of fees

incurred in the pursuit of foreclosure. (See Security Instrument [#1-1] at 15, ¶ 9.) Plaintiff seeks

attorney’s fees not as an additional debt secured by the security instrument and not as a personal

judgment against Defendant.

       The amount of fees claimed by Plaintiff is reasonable. Plaintiff’s attorneys billed at a rate

of $215.00 per hour, and the assisting paralegals and legal assistants billed at a rate of $95.00 per

hour. (Cronenwett Decl. [#17-1] at 2–4.) The invoices attached to Plaintiff’s motion provide

sufficient detail and support Plaintiff’s assertion that the time spent filing this lawsuit and

obtaining the default judgment in this case was reasonable. (Invoices [#17-1] at 5–18.)

                              II. Conclusion and Recommendation

       Having considered Plaintiff’s motion, the governing law, and record in this case, the

undersigned recommends that Plaintiff’s Motion for Attorney’s Fees [#17] be GRANTED and

that Plaintiff recover attorney’s fees in the amount of $5,173.50 from Defendant Minnie J.

Hughes as a further obligation owed by her under the Note and Security Interest.

              III. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as



                                                  2
          Case 5:19-cv-01314-DAE Document 18 Filed 05/08/20 Page 3 of 3




a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing

objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider

frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 8th day of May, 2020.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
